STATE OF MICHIGAN

                          COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                  UNPUBLISHED
                                                                  January 9, 2018
              Plaintiff-Appellee,

v                                                                 No. 335355
                                                                  Saginaw Circuit Court
TONY DEWAYNE WALKER,                                              LC No. 15-041588-FC

              Defendant-Appellant.


Before: O’CONNELL, P.J., and HOEKSTRA and SWARTZLE, JJ.

PER CURIAM.

         Defendant, Tony Dewayne Walker, appeals as of right his convictions following a jury
trial for armed robbery, MCL 750.529, bank robbery, MCL 750.531, extortion, MCL 750.213,
false report of a bomb, MCL 750.411a(3)(a), and unlawful imprisonment, MCL 750.349b. The
trial court sentenced Walker as a fourth habitual offender, MCL 769.12, to concurrent prison
terms of 180 months to 40 years for armed robbery, 120 months to 25 years for bank robbery, 90
months to 20 years for extortion, 60 months to 10 years for false report of a bomb, and 60
months to 15 years for unlawful imprisonment. We affirm.

                                          I. FACTS

       On July 3, 2015, a man walked into a branch of the FirstMerit Bank in Saginaw,
approached a bank teller’s window, and handed the teller a note that read, “This is a robbery,
give me all hundreds. I have a pipe bomb in my bag. No dye packs or GPS. Don’t hit the
alarm. Don’t draw attention to yourself, or I’ll set a bomb off. You have 20 seconds.” After the
man handed the teller the note, another teller approached her window to buy quarters. Hoping
the man would sign his name, the teller also asked him to fill out a withdrawal slip. However,
the man seemed “nervous” and left the bank when another customer came inside.

       Michigan State Police released images of the suspect from the surveillance video. The
images showed the suspect carrying a silver or gray backpack and wearing a San Francisco
Giants hat, a black “do-rag,” and a North Face Jacket. Crime Stoppers subsequently received an
anonymous tip identifying Walker as the suspect because Walker often wore a San Francisco
Giants hat and owned a North Face jacket like the one in the surveillance images. Law
enforcement followed up on the tip and went to Walker’s home. The police officers saw that
Walker physically resembled the teller’s description and that Walker was wearing a San
Francisco Giants hat and a black do-rag. Police arrested Walker on an unrelated warrant.
                                              -1-
         Following the arrest, a police officer prepared an affidavit in support of two search
warrants. The affidavit included information from the teller’s description of the suspect, the
bank’s surveillance video, and the observations of the police officer who investigated the
anonymous tip and arrested Walker. The first search warrant was for Walker’s residence where
troopers seized a dark gray and silver North Face jacket and a bag similar to the one in the
surveillance videos. Inside the bag were more black do-rags. The second search warrant was for
a DNA buccal swab from Walker. A forensic scientist who analyzed the bank robbery note
testified that the note contained DNA from three different people, the majority of which came
from Walker. Additionally, the prosecution presented images taken from patrol camera footage
of a traffic stop earlier that year showing Walker wearing a North Face jacket that was darker on
top and lighter on the bottom. The jury subsequently found Walker guilty of all counts.

                                         II. ANALYSIS

                       A. UNREASONABLE SEARCH AND SEIZURE

         Walker argues that the affidavit used to obtain the search warrant was inadequate because
it relied on an anonymous tip related to Walker’s baseball cap and do-rag. Walker did not
preserve this issue in the trial court, so we review it for plain error. See People v Carines, 460
Mich. 750, 764; 597 NW2d 130 (1999). To demonstrate plain error, a defendant must show that
an error occurred, the error was plain, and the plain error affected substantial rights. Id. at 763.

        We generally review constitutional issues de novo. People v Keller, 479 Mich. 467, 473-
74; 739 NW2d 505 (2007). However, we give a magistrate’s determination of probable cause
“great deference . . . .” Id. at 474.

         A search warrant requires a showing of probable cause. US Const, Am IV; Const 1963,
art 1, § 11. Probable cause exists “if there is a substantial basis for inferring a fair probability
that evidence of a crime exists in the stated place.” People v Brown, 297 Mich. App. 670, 675;
825 NW2d 91 (2012). “Probable cause must be based on facts presented to the issuing
magistrate by oath or affirmation.” People v Waclawski, 286 Mich. App. 634, 698; 780 NW2d
321 (2009). When the facts are presented in an affidavit, the affiant must not rely on his or her
own conclusions or beliefs but must include facts within the affiant’s own knowledge. People v
Martin, 271 Mich. App. 280, 298; 721 NW2d 815 (2006), aff’d 482 Mich. 851 (2008). The
affidavit may rely on information obtained from an unnamed informant, but it must include
“affirmative allegations from which the judge or district magistrate may conclude that the person
spoke with personal knowledge of the information and either that the unnamed person is credible
or that the information is reliable.” MCL 780.653(b). When police produce evidence
substantiating the allegations from an anonymous tipster, continued focus on the tip itself is
misplaced. Keller, 479 Mich. at 477. Although an anonymous tip may prompt an investigation,
police observation that confirms the tip is the basis of probable cause, not the anonymous tip
itself. Id. at 483.

        In this case, the police investigated and verified the anonymous tip before seeking the
search warrant. The affidavit detailed the teller’s description of the suspect and explained that
the affiant also viewed the surveillance video. It also stated that two troopers visited Walker
after receiving the anonymous tip and observed that Walker resembled the suspect and wore

                                                -2-
similar clothing. Therefore, although the anonymous tip was the catalyst for the police
investigation, the troopers’ investigation and observations of Walker were the basis for the
affidavit. Accordingly, the search of Walker’s residence was based on sufficient probable cause
as outlined in the affidavit in support of the search warrant.1

                       B. INEFFECTIVE ASSISTANCE OF COUNSEL

        Walker next asserts that his trial counsel’s failure to move to suppress the evidence from
the search of his home constituted ineffective assistance of counsel. “Whether a person has been
denied effective assistance of counsel is a mixed question of fact and constitutional law.” People
v Matuszak, 263 Mich. App. 42, 48; 687 NW2d 342 (2004) (quotation marks and citation
omitted). We review findings of fact for clear error and determinations of constitutional law de
novo. Matuszak, 263 Mich. App. at 48. Walker did not move for a new trial or an evidentiary
hearing, so he has not preserved this issue. See People v Lopez, 305 Mich. App. 686, 693; 854
NW2d 205 (2014). Accordingly, we review it for plain error. See id.

        To establish ineffective assistance of counsel, a defendant must show that “counsel’s
representation fell below an objective standard of reasonableness and that there is a reasonable
probability that, but for counsel’s unprofessional errors, the result of the proceeding would have
been different.” People v Vaughn, 491 Mich. 642, 669; 821 NW2d 288 (2012) (quotation marks
and citation omitted). Sound trial strategy does not constitute ineffective assistance of counsel.
People v Unger, 278 Mich. App. 210, 242; 749 NW2d 272 (2008). Defense counsel is not
required to advocate a meritless position or raise a futile objection. People v Ericksen, 288 Mich
App 192, 201; 793 NW2d 120 (2010).

        Walker argues that he was denied the effective assistance of counsel because counsel did
not file a motion to suppress the evidence obtained through a search warrant based on an
inadequate affidavit. Because the search warrant was based on probable cause, a motion to
suppress the evidence obtained from that search would have been futile. Accordingly, trial
counsel was not ineffective for failing to make a futile motion to suppress.

                            C. SUFFICIENCY OF THE EVIDENCE

       Walker argues that the prosecution presented insufficient evidence to identify him as the
suspect who committed the bank robbery and to establish the elements of unlawful
imprisonment. We review de novo a challenge to the sufficiency of the evidence. Ericksen, 288


1
  Walker recognizes the “good faith” exception to the exclusionary rule that prevents suppression
of evidence seized pursuant to a warrant lacking probable cause. This exception applies when a
police officer acts “within the scope of, and in objective, good-faith reliance, on a search warrant
obtained from a judge or magistrate.” People v Goldston, 470 Mich. 523, 530; 682 NW2d 479
(2004). However, Walker submits that this exception is inapplicable because the affidavit
submitted to obtain the search warrant of his residence was “so lacking in indicia of probable
cause as to render official belief in its existence entirely unreasonable.” We need not reach this
issue because we conclude that the warrant was based on probable cause.


                                                -3-
Mich App at 195. Viewing the evidence in a light most favorable to the prosecution, we
“determine whether a rational trier of fact could have found that the essential elements of the
crime were proved beyond reasonable doubt.” Id. at 196. A “reviewing court is required to draw
all reasonable inferences and make credibility choices in support of the jury verdict.” People v
Bulls, 262 Mich. App. 618, 623-624; 687 NW2d 159 (2004) (quotation marks and citation
omitted).

        Due process requires that the prosecution introduce sufficient evidence on each element
of an offense to justify a verdict of guilt beyond a reasonable doubt. People v Wolfe, 440 Mich.
508, 513-514; 489 NW2d 748, amended on other grounds, 441 Mich. 1201 (1992). Identity is a
necessary element of every offense. People v Yost, 278 Mich. App. 341, 356; 749 NW2d 753
(2008). The prosecution can offer direct testimony or circumstantial evidence to prove the
identity of a defendant. People v Kern, 6 Mich. App. 406, 409-410; 149 NW2d 216 (1967). The
jury must determine what weight to give testimony regarding identification. People v DuPuie,
31 Mich. App. 14, 17; 187 NW2d 260 (1971).

        Walker challenges the sufficiency of the identity evidence because the bank teller did not
identify him at trial, the clothing worn by the suspect was not particularly distinctive, and the
police did not compare his handwriting to the handwritten note. Walker also challenges the
significance of the DNA found on the note.

        The prosecution presented ample evidence for the jury to find Walker guilty of robbery.
The jury viewed the video surveillance and still images taken from the surveillance videos of the
bank robbery that showed the suspect. State troopers testified that Walker physically resembled
the suspect and wore similar clothing. The prosecution introduced multiple items of clothing
seized from Walker and his home that were similar to the clothing worn by the suspect, and the
jury saw images from an earlier traffic stop in which Walker was wearing the same jacket as the
suspect. The jury heard testimony from a forensic expert who said that the likelihood that the
DNA on the bank robbery note was from someone other than Walker was 1 in 262.2 trillion.
Walker fails to provide an alternate explanation for the presence of his DNA on the note, which
gives rise to a reasonable inference that he handled the note. Thus, viewed in the light most
favorable to the prosecution, there was sufficient evidence for the jury to find that Walker was
the person responsible for the offenses.

         Furthermore, the prosecution offered sufficient evidence to sustain Walker’s conviction
of unlawful imprisonment. The elements of the offense of unlawful imprisonment are the
knowing restraint of another person under a number of listed circumstances, including “by means
of a weapon or dangerous instrument” or “to facilitate the commission of another felony or to
facilitate flight after commission of another felony.” MCL 750.349b(1).

        (a) “Restrain” means to forcibly restrict a person’s movements or to forcibly
       confine the person so as to interfere with that person’s liberty without that
       person’s consent or without lawful authority. The restraint does not have to exist
       for any particular length of time and may be related or incidental to the
       commission of other criminal acts. [MCL 750.349b(3)(a).]



                                               -4-
       In this case, Walker knowingly restrained the teller by threatening her with a dangerous
weapon (a pipe bomb) in furtherance of committing other felonies, including bank robbery and
armed robbery. At trial, the teller agreed that she felt “restrained in her movements” and “feared
injury” after Walker passed her the note. Therefore, when the evidence is viewed in the light
most favorable to the prosecution, there was sufficient evidence for the jury to find Walker guilty
of unlawful imprisonment.

                                    D. DOUBLE JEOPARDY

        Finally, Walker argues that the conviction for unlawful imprisonment violates the
constitutional prohibition against double jeopardy. However, he neither preserved this issue in
the trial court nor properly raised it before this Court by not presenting it in the statement of
questions. See MCR 7.212(C)(5); People v Anderson, 284 Mich. App. 11, 16; 772 NW2d 792
(2009). We review unpreserved constitutional issues for plain error affecting a defendant’s
substantial rights. People v Wilson, 242 Mich. App. 350, 360; 619 NW2d 413 (2000).

        A defendant cannot be placed in jeopardy twice for the same offense. US Const, Am V;
Const 1963, art 1, § 15. This prohibition protects against successive prosecutions and multiple
punishments for the same offense. People v Smith, 478 Mich. 292, 299; 733 NW2d 351 (2007).
Multiple convictions stemming from the same conduct do not constitute multiple punishments if
the Legislature “specifically authorizes cumulative punishment under two statutes . . . .” People
v Miller, 498 Mich. 13, 18; 869 NW2d 204 (2015) (quotation marks and citation omitted). If the
legislative intent is not clear, courts apply the “abstract legal elements test.” Miller, 498 Mich. at
19 (quotation marks and citation omitted). Under this test, multiple convictions do not violate
double jeopardy “if each of the offenses for which defendant was convicted has an element that
the other does not . . . .” Miller, 498 Mich. at 19 (quotation marks and citation omitted).

       Walker argues that robbery would always include unlawful imprisonment under the
prosecution’s charging theory because the victim of a robbery “would not feel free to move.”
Therefore, he asserts, unlawful imprisonment is a lesser-included offense of robbery, and his
unlawful imprisonment conviction impermissibly amounts to double jeopardy.

        Walker focuses on the abstract elements test, but no such inquiry is required because the
Legislature made its intention clear. The unlawful imprisonment statute provides: “[t]his section
does not prohibit the person from being charged with, convicted of, or sentenced for any other
violation of law that is committed by the person while violating this section.” MCL 750.349b(4).
Under the plain language of the statute, the Legislature has authorized multiple punishments, and
Walker’s unlawful imprisonment conviction did not violate double jeopardy.

        Furthermore, the offenses pass the “abstract elements test” because each offense has an
element that the other does not. The offense of unlawful imprisonment contains the unique
element of “knowingly restrain[ing]” a person. MCL 750.349b(1). Neither armed robbery nor
bank robbery include this element. Furthermore, both armed robbery and bank robbery contain
unique elements that unlawful imprisonment does not. An element of armed robbery is the
“felonious taking of property . . . .” Smith, 478 Mich. at 319. Similarly, bank robbery includes
the element of “larcenous or felonious intent to access a bank[.]” People v Ford, 262 Mich App


                                                -5-
443, 455; 687 NW2d 119 (2004). Therefore, Walker’s convictions do not violate the double
jeopardy clause under the “abstract legal elements” test.

      We affirm.

                                                      /s/ Peter D. O’Connell
                                                      /s/ Joel P. Hoekstra
                                                      /s/ Brock A. Swartzle




                                          -6-